Case: 1:19-cv-00084-ACL Doc. #: 192 Filed: 06/14/21 Page: 1 of 3 PageID #: 2635




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

DINOSAUR MERCHANT BANK LIMITED,                     )
                                                    )
                        Plaintiff,                  )
                                                    )
v.                                                  ) Case No. 1:19 CV 84 ACL
                                                    )
BANCSERVICES INTERNATIONAL LLC,                     )
                                                    )
                        Defendant.                  )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Counterclaim Plaintiff Bancservices International,

LLC (“BSI”)’s Motion to Voluntarily Dismiss Without Prejudice. (Doc. 148.) BSI seeks to

dismiss its Amended Counterclaim without prejudice in its entirety pursuant to Federal Rule of

Civil Procedure 41(a), “on the grounds that pursing the relief therein is no longer economically

feasible for Counterclaim Plaintiff.” (Doc. 148 at p. 1.) Dinosaur responds that the Court should

grant the Motion, but with prejudice. (Doc. 149.) BSI did not file a Reply.

       BSI’s motion is brought under Federal Rule of Civil Procedure 41(a)(2). That rule states

that, under the present circumstances, “an action may be dismissed at the plaintiff's request only

by court order, on terms that the court considers proper,” and “[u]nless the order states otherwise,

a dismissal under this paragraph (2) is without prejudice.” “Rule 41(a)(2) implicitly permits the

district court to dismiss an action with prejudice in response to a plaintiff's motion for dismissal

without prejudice.” Jaramillo v. Burkhart, 59 F.3d 78, 79 (8th Cir. 1995).

       The court must consider when deciding whether to allow a voluntary dismissal: (1)

whether the party has presented a proper explanation for its desire to dismiss, (2) whether a

dismissal would result in a waste of judicial time and effort, and (3) whether a dismissal will
Case: 1:19-cv-00084-ACL Doc. #: 192 Filed: 06/14/21 Page: 2 of 3 PageID #: 2636




prejudice the defendants. Donner v. Alcoa, Inc., 709 F.3d 694, 697 (8th Cir. 2013)

(citing Thatcher v. Hanover Ins. Grp., Inc., 659 F.3d 1212, 1213 (8th Cir. 2011)). A party is not

permitted to dismiss merely to escape an adverse decision nor to seek a more favorable forum.

Thatcher, 659 F.3d at 1213-14. A decision whether to allow a party to voluntarily dismiss a case

rests upon the sound discretion of the court. Hamm v. Rhone-Poulenc Rorer Pharm., Inc., 187

F.3d 941, 950 (8th Cir. 1999).

       Dinosaur argues that the dismissal should be with prejudice because BSI has intentionally

delayed providing discovery and has wasted judicial and party resources. Dinosaur notes that

BSI filed its motion to dismiss the day before its deadline to comply with the Court’s Order

compelling discovery and has not provided any of the required information. (Doc. 146.)

Dinosaur further contends that BSI may seek to bring the claims again without ever paying the

financial sanctions ordered by this Court.

       By way of background, the Court initially dismissed the Counterclaim for failure to state

a claim, but upon reconsideration permitted BSI to file an Amended Counterclaim. (Docs. 33,

41.) The Amended Counterclaim was filed on April 17, 2020, almost one year before BSI filed

its motion to dismiss. (Doc. 47.) On October 9, 2020, Dinosaur filed a Motion to Compel BSI to

Respond More Fully to Discovery. (Doc. 100.) The Court granted Dinosaur’s Motion in part,

and directed BSI to respond more fully to Dinosaur’s Interrogatories and Requests for

Production. (Doc. 146.) Dinosaur also filed a Motion for Sanctions (Doc. 121) related to a

previous order compelling post-judgment discovery. Dinosaur requested that the Court dismiss

BSI’s Counterclaim as a sanction. The Court declined to dismiss the Counterclaim, however,

directed BSI to cure the deficiencies in its discovery responses and imposed a monetary sanction




                                                                                     Page 2 of 3
Case: 1:19-cv-00084-ACL Doc. #: 192 Filed: 06/14/21 Page: 3 of 3 PageID #: 2637




of $10,000 in attorneys’ fees. (Doc. 146.) This matter is presently set for trial for October 4,

2021.

        Considering the record of this case and all the relevant factors, the Court finds dismissal

without prejudice is inappropriate. Both the Court and Dinosaur have expended significant time

and effort on resolving issues pertaining to the Counterclaim. BSI has exhibited a pattern of

delay in providing discovery to Dinosaur, resulting in monetary sanctions being issued against

BSI. Dinosaur represents that, to date, BSI has neither provided the discovery responses nor paid

the sanctions ordered by the Court. Dinosaur would be prejudiced if BSI were permitted to refile

its Counterclaim and evade this Court’s adverse rulings. Despite having notice of BSI’s request

for the Court to dismiss the Counterclaim with prejudice, BSI has not filed a reply opposing this

request. The Court finds dismissal with prejudice is appropriate in this case.

        Accordingly,

        IT IS HEREBY ORDERED that BSI’s Motion to Voluntarily Dismiss Without

Prejudice (Doc. 148) is granted in part.

        IT IS FURTHER ORDERED that BSI’s Amended Counterclaim is dismissed with

prejudice.

        IT IS FURTHER ORDERED that the trial setting is vacated.


                                              /s/ Abbie Crites-Leoni
                                              ABBIE CRITES-LEONI
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 14th day of June, 2021.




                                                                                        Page 3 of 3
